 Case: 1:19-cv-00955-MWM-SKB Doc #: 6 Filed: 12/26/19 Page: 1 of 5 PAGEID #: 33




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

DENISE THURMOND
211 Owen St.
Hamilton, OH 45011

        Plaintiff,
                                                               CASE NO: 1:19-CV-00955
v.
                                                               JUDGE MICHAEL R. BARRETT
FORD MOTOR COMPANY,
3000 E Sharon Rd.
Cincinnati, OH 45241

      Defendant.
___________________________________/

        ANSWER OF DEFENDANT FORD MOTOR COMPANY TO PLAINTIFF’S
                             COMPLAINT

        Defendant Ford Motor Company (“Defendant”) states the following as its Answer and

Defenses to Plaintiff’s Complaint.

                                         FIRST DEFENSE

     1. Plaintiff’s Complaint does not contain numbered Paragraphs. Defendant denies all

substantive allegations in Plaintiff’s Complaint, if any, including all violations of law identified in

Plaintiff’s Complaint and the exhibits to Plaintiff’s Complaint. To the extent that the remainder of

Plaintiff’s Complaint and/or the exhibits contain any additional allegations, Defendant denies all

such allegations.

                                       SECOND DEFENSE

     2. All allegations in Plaintiff’s Complaint not expressly admitted in this Answer are denied.
 Case: 1:19-cv-00955-MWM-SKB Doc #: 6 Filed: 12/26/19 Page: 2 of 5 PAGEID #: 34




                                        THIRD DEFENSE

    3. Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

                                       FOURTH DEFENSE

    4. Plaintiff’s claims are barred by the equitable doctrines of waiver, judicial estoppel,

equitable estoppel, unclean hands, set-off, accord and satisfaction, and/or laches.

                                        FIFTH DEFENSE

    5. Plaintiff’s claims are barred, in whole or in part, by the doctrine of res judicata and/or

collateral estoppel.

                                        SIXTH DEFENSE

    6. This Court lacks subject matter jurisdiction.

                                      SEVENTH DEFENSE

    7. Plaintiff has failed to mitigate damages, if any.

                                       EIGHTH DEFENSE

    8. Plaintiff’s claims, in whole or in part, are barred by the applicable statute of limitations.

                                        NINTH DEFENSE

    9. Plaintiff was treated the same as other similarly situated employees outside the protected

class.

                                        TENTH DEFENSE

    10. Defendant exercised reasonable care to prevent and correct any alleged harassing,

discriminatory, and/or retaliatory conduct, if any.



                                                  2
 Case: 1:19-cv-00955-MWM-SKB Doc #: 6 Filed: 12/26/19 Page: 3 of 5 PAGEID #: 35




                                     ELEVENTH DEFENSE

   11. Plaintiff failed to exhaust administrative and/or informal remedies.

                                      TWELFTH DEFENSE

   12. Plaintiff’s claims should be dismissed to the extent that they were not set forth in her

administrative charges.

                                    THIRTEENTH DEFENSE

   13. Any monetary recovery is unavailable for the claims contained in Plaintiff’s Complaint.

                                   FOURTEENTH DEFENSE

   14. Plaintiff’s claims arise from and depend upon the applicable collective bargaining

agreement.

                                     FIFTEENTH DEFENSE

   15. Plaintiff’s claims are barred to the extent that they were settled, resolved, waived,

dismissed, and/or to the extent Plaintiff failed to appeal a final administrative order.

                                     SIXTEENTH DEFENSE

   16. Plaintiff is not a qualified individual with a disability as defined by federal or state law.

                                   SEVENTEENTH DEFENSE

   17. Any and all actions taken with respect to Plaintiff’s employment were made for legitimate,

nondiscriminatory, and non-retaliatory reasons. At all times Defendant acted in good faith

compliance with all applicable laws and did not engage in any willful misconduct.




                                                  3
 Case: 1:19-cv-00955-MWM-SKB Doc #: 6 Filed: 12/26/19 Page: 4 of 5 PAGEID #: 36




                                    EIGHTEENTH DEFENSE

    18. Defendant would have taken the same action regardless of Plaintiff’s race, gender,

disability, or other protected status.

                                    NINETEENTH DEFENSE

    19. Defendant reserves the right to add or assert additional defenses identified upon further

discovery in this matter.




        WHEREFORE, Defendant prays for relief in the form of a judgment against Plaintiff, an

award of all costs and attorney fees incurred in connection with this action, an award of damages,

and any other relief deemed reasonable, just, or appropriate.




        Respectfully submitted this 26th day of December 2019.



                                                    Respectfully submitted,


                                                    /s/ Ronald G. Linville
                                                    Ronald G. Linville (0025803)
                                                    Email: rlinville@bakerlaw.com
                                                    BAKER & HOSTETLER LLP
                                                    200 Civic Center Drive
                                                    Suite 1200
                                                    Columbus, OH 43215-4138
                                                    Telephone: 614.228.1541
                                                    Facsimile: 614.462.2616

                                                    Attorney for Defendant Ford Motor Company




                                                4
 Case: 1:19-cv-00955-MWM-SKB Doc #: 6 Filed: 12/26/19 Page: 5 of 5 PAGEID #: 37




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 26, 2019, a true and correct copy of the foregoing

Answer of Defendant Ford Motor Company to Plaintiff’s Complaint was electronically filed with the

Clerk of Court using the Court’s CF/ECF filing system and sent via U.S. mail, postage pre-paid, to

all interested parties of record identified below.

        Denise Thurmond
        211 Owen St.
        Hamilton, OH 45011

        Plaintiff

                                                 /s/ Ronald G. Linville
                                                 Ronald G. Linville

                                                 Attorney for Defendant Ford Motor Company




                                                     5
